Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zack C.Y. Chen on 5 January 2022.
The application has been amended as follows: 
Claims 1-13 are REJOINED.
Claim 15 is CANCELLED.
Claims 1, 7 and 14 are amended as follows:
1. (Currently Amended) An imprint device, comprising: a template which has a first surface and a second surface opposite to the first surface, and is provided with a pedestal portion on the first surface, the pedestal portion defining a pattern; a holding portion configured to hold the template; and a magnification adjustment unit disposed at a position corresponding to the pattern of the pedestal portion on a second surface side of the template without contacting the template; wherein the magnification adjustment unit comprises an electromagnetic wave generation source that includes: a frame; a plurality of heating wires; and a grip portion configured to be gripped by the operation unit .
7. (Withdrawn) An imprint method, comprising: holding a template which has a first surface and a second surface opposite to the first surface and is provided with a pedestal portion defining a pattern on the first surface; disposing a magnification adjustment unit at a position corresponding to the pedestal portion on a second surface side of the template without ; wherein the magnification adjustment unit comprises an electromagnetic wave generation source that includes: a frame; a plurality of heating wires; and a grip portion configured to be gripped by the operation unit.
14. (Currently Amended) An imprint device, comprising: a template which has a first surface and a second surface opposite to the first surface, and is provided with a pedestal portion on the first surface, the pedestal portion defining a pattern; a magnification adjustment unit; and -4- 4834-2031-8450.1Atty. Dkt. No. 114124-0267 an operation unit configured to grip the template and to position the template at a position corresponding to the pattern of the pedestal portion on a second surface side of the template without contacting the magnification adjustment unit; wherein the magnification adjustment unit comprises an electromagnetic wave generation source that includes: a frame; a plurality of heating wires; and a grip portion configured to be gripped by the operation unit. 
Reasons for Allowance
Claims 1-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art alone or in combination teaches the imprint device having a magnification unit wherein the magnification adjustment unit comprises an electromagnetic wave generation source that includes: a frame; a plurality of heating wires; and a grip portion configured to be gripped by the operation unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744